LEVINE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
’ Original action in the Common Pleas by W. A. Coy; a property owner, to enjoin the annexation of certain territory to the Village of Chagrin Falls. The Council voted to annex. Later, after a hearing, the Board of County Commissioners voted to annex. The Common Pleas refused the injunction and dismissed petition. Coy prosecuted error, contending that the petition did not contain an accurate description of the territory, since it omitted the phrase “Chagrin Falls Village, County of Cuyahoga”; that the proposed annexation of the territory was not right, just or equitable; and that since the first hearing before the County Commissioners was postponed by one member of the Board to a later day and its action was unlawful. Held by the Court of Appeals:
1. The description, though imperfect, was yet not inaccurate, since it sufficiently indicated the territory to be annexed and it constituted a sufficient compliance with the requirements of the law.
2. Both sides had ample opportunity to be heard before the Commissioners and this court, after reading the record, cannot say that the Board abused its discretion
3. Less than a quorum of the Board of County Commissioners may adjourn a meeting from day to day, though no business may be transacted when a quorum is not present. Judgment affirmed.